TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00747-CV


In re Miguel Aguilar





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


		In his petition for writ of mandamus, Miguel Aguilar seeks relief from an order of the
district court compelling him to answer questions at a deposition.  We overrule his motion for
temporary relief and deny his petition for writ of mandamus.


  
						Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Puryear
Filed:   January 8, 2004